United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 09-1183/1815
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Randy Lee Vanhorn,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 16, 2009
                                Filed: June 22, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Randy Lee Vanhorn appeals the sentence the district court1 imposed after
revoking his supervised release and the court’s denial of his post-judgment motions.
Vanhorn has also filed a “motion to stay direct appeal and remand case to district
court for further findings of fact and resolving outstanding issues.” Upon review, we
conclude that Vanhorn’s revocation sentence of 18 months in prison and 1 year of
supervised release is not unreasonable. See United States v. Tyson, 413 F.3d 824, 825
(8th Cir. 2005) (per curiam) (revocation sentences are reviewed for unreasonableness

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
in accordance with United States v. Booker, 543 U.S. 220 (2005)). First, the 18-
month prison term did not exceed the statutory maximum authorized for Vanhorn’s
underlying Class C felony, see 18 U.S.C. § 3583(e)(3) (upon revocation, maximum
time defendant may be required to serve in prison is 2 years if offense that resulted in
term of supervised release is Class C or D felony), and the total revocation sentence,
including the supervised-release term, did not exceed the statutory maximum of 3
years, see 18 U.S.C. § 3583(b)(2) (authorized term of supervised release for Class C
felony is 3 years), (h) (revocation sentence may include imprisonment and additional
supervised release; however, additional supervised release term may not exceed
supervised release term authorized by statute for offense resulting in original
supervised release, less any revocation prison term). Second, the revocation sentence
resulted from the district court’s consideration of proper 18 U.S.C. § 3553(a) factors.
See 18 U.S.C. § 3583(e) (specifying § 3553(a) factors courts must consider in
revocation decision); United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006)
(appellate court reviews revocation sentence to determine whether it is unreasonable
in relation to, inter alia, advisory Guidelines range and § 3553(a) factors).

      We have carefully reviewed Vanhorn’s pro se arguments, and conclude they are
without merit and do not warrant discussion. We also conclude that the district court
did not err in denying Vanhorn’s post-judgment motions. Accordingly, we affirm the
judgment of the district court, we deny Vanhorn’s motion, and we grant counsel’s
motion to withdraw, subject to counsel informing appellant about procedures for
seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                          -2-